Case 0:19-cv-61028-WPD Document 24 Entered on FLSD Docket 08/26/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 19-61028-CIV-DIMITROULEAS

  MAURICE CORNELIUS FRENCH,

         Plaintiff,

  vs.

  DKV FITNESS GYMS PARKLAND, INC.,
  D/B/A CRUNCH FITNESS,

        Defendant.
  ___________________________________/

                                 FINAL DEFAULT JUDGMENT


         THIS CAUSE is before the Court upon Plaintiff’s Motion for Default Judgment (the

  “Motion”) [DE 9], which the Court granted today by separate Order. Pursuant to Federal Rule of

  Civil Procedure 58(a), the Court enters this separate final judgment.

         Accordingly, for good cause shown, it is hereby ORDERED AND ADJUDGED that

  Plaintiff’s Motion for Default Judgment is GRANTED as follows:


         1. Final Judgment is entered in favor of Plaintiff MAURICE CORNELIUS FRENCH,

             (“Plaintiff”) and against Defendant, DKV FITNESS GYMS PARKLAND, INC.

             D/B/A CRUNCH FITNESS (“Defendant”) in the total amount of $5,204.62, for which

             sum let execution issue forthwith.

         2. The Clerk shall CLOSE this case and DENY any pending motions as moot.
Case 0:19-cv-61028-WPD Document 24 Entered on FLSD Docket 08/26/2019 Page 2 of 2



         3. The Clerk is directed to send a copy of this Order via U.S. mail to Defendant at the

             address below.


         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida,

  this 26th day of August, 2019.




  Copies Furnished to:
  Counsel of Record

  DKV Fitness Gyms Parkland, Inc.
  d/b/a Crunch Fitness
  C/O Arnold M. Straus, Jr., Esq., Registered Agent
  10081 Pines Blvd., Suite C
  Pembroke Pines, FL 33024
